DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton et al. (US 2014/0038136). 

Regarding claims 1 and 9-10, Hamilton discloses a method for shooting performance training (paragraph 0016), comprising receiving from a motion sensor electronic signals representative of motion of a firearm. See paragraph 0022. 

Hamilton discloses detecting a shot, and continuously tracking the firearm motion data before, during, and after the trigger-pull and shot, and generating a display based thereon. See paragraph 0029. 

Regarding claims 2 and 13, Hamilton discloses wherein the tracking is continuous and plotted. See paragraph 0034 and the figures referred to therein.

Regarding claims 3-4 and 11-12, Hamilton discloses wherein the user interface can be a smart-phone with a Bluetooth connection. See paragraphs 0039 and 0025. 

Regarding claim 5, Hamilton discloses generating data for displaying a plot representing tracked motion of the firearm before and after the shot. See paragraph 0034 and the figures referred to therein. 

Regarding claims 6 and 14, Hamilton discloses providing real-time feedback signifying deviation of an aim from a target. See paragraph 0030.

Regarding claims 7 and 15, Hamilton discloses performing pattern analysis on bullet strikes on a target. See paragraph 0038. 

Regarding claims 8 and 16, Hamilton discloses storing motion data in paragraph 0041.

Regarding claim 17, Hamilton discloses detecting rates of trigger-pulls and determining consistencies or irregularities based thereon. See paragraph 0038.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0038136) in view of Hughes et al. (US 2011/0047847).

Regarding claim 18, Hamilton discloses various sensors in paragraph 0023, but does not disclose a sensor for detection of trigger touch. However, this is established with regard to firearm training systems, as is disclosed by Hughes in paragraph 0007. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Hamilton system, in order to provide various data for analysis. 

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0038136) in view of Hassett (US 9,378,515).

Regarding claims 19-20, Hamilton does not disclose a GPS location system for determining venue information. However, this concept is broadly established, as is disclosed by the system of Hassett in col. 2: 4-52. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Hamilton system, as it would provide no unexpected results beyond what is already established by Hassett (i.e. the concept of location and venue determination would operate the same in either system – no unexpected results arise from the implementation of the concept in the Hamilton system). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715